Citation Nr: 0809340	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-59 17	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966, with additional service in the Army Reserves.
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board notes that the veteran has been service-connected 
for diabetes mellitus on the basis of herbicide exposure 
since February 2004.  He is currently rated as 20 percent 
disabled for diabetes.  The veteran underwent a VA 
examination in July 2004, at which time it was noted that he 
had been diagnosed with diabetes mellitus in January 2004 and 
with hypertension the previous year.  The VA examiner opined 
that the veteran's hypertension was unrelated to his diabetes 
mellitus.  Significantly, however, the examiner did not 
provide a rationale for the opinion.  

In support of his claim that his hypertension is related to 
his service-connected diabetes mellitus, the veteran has 
submitted the results of private blood tests dated in July 
2001 and statements from a private physician who diagnosed 
the veteran with hypertension in July 2003 and has since 
treated him for hypertension and diabetes mellitus.  In these 
statements, the veteran's private physician opined that the 
veteran's prior blood tests showed that he had mildly 
elevated blood sugar levels consistent with a diagnosis of 
diabetes mellitus dating back to 2001.  Additionally, the 
private physician stated that the veteran's diabetes mellitus 
contributed to his subsequent development of hypertension.  
In drawing this conclusion, the private physician noted that 
the small vessel disease that accompanies diabetes mellitus 
may have contributed to the development of hypertension in 
the veteran's case.  However, the veteran's private physician 
did not indicate that he had reviewed the veteran's claims 
folder, including his service medical records and VA 
treatment records.  The Board therefore finds that the 
physician's finding of a connection between the veteran's 
hypertension and his service-connected diabetes mellitus is 
too speculative to warrant a grant of service connection.  To 
ensure a thorough examination and evaluation, the veteran's 
hypertension must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2007).  Therefore the claim must be remanded 
for a VA examination with a review of the claims folder.

While the veteran in this case has already undergone a VA 
examination, because the VA examiner did not provide an 
adequate rationale for his opinion, and because a VA examiner 
has not yet had an opportunity to reconcile the July 2004 VA 
examiner's opinion with the opinion of the veteran's private 
physician finding a causal relationship between his diabetes 
mellitus and hypertension, the Board finds that a remand for 
an additional etiological opinion is in order to fully and 
fairly assess the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiovascular examination with the 
appropriate specialist for the purpose of 
ascertaining the etiology of any hypertension.  
The claims folder should be made available to 
and reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.  In rendering 
these determinations, the VA examiner should 
specifically attempt to reconcile the opinion 
with any contrary opinions in the record, 
including the statement made by the VA 
examiner in July 2004 and the subsequent 
private medical opinion relating the veteran's 
hypertension to his service-connected diabetes 
mellitus.  The examiner should provide an 
opinion as to the following:  


a)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is due to or the 
result of his service-connected diabetes 
mellitus?  

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is aggravated or 
permanently worsened by his service-
connected diabetes mellitus?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

